Title: From Thomas Jefferson to John Garland Jefferson, 4 November 1792
From: Jefferson, Thomas
To: Jefferson, John Garland



Dear Sir
Philadelphia Nov. 4. 1792.

I have duly recieved your favor of Oct. 21. and now inclose you an order on Mr. Brown of Richmond for seventy five dollars, which according to your statement in the letter will suffice for your fall supply and a quarter’s board. Before another quarter is out I shall be in Virginia and will take care to furnish you with another order in time. I do not recollect whether you had made a beginning of Greek at school or not. If you had not, or if you did not make such progress in it as to have got over some of the first authors, I would not advise your undertaking it. It is the most difficult of all languages, and perhaps the least useful to a lawyer. A copious course of history is very adviseable, to wit, Antient history preceding that of the Greeks, then the Greek, and Roman, finishing with Gibbons. Then general modern history as treated by Millot and Voltaire, next English and lastly American history. I am Dear Sir
